841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Aniela KOZIARA, Eugene H. Koziara and Laura A. Koziara,Petitioners-Appellantsv.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee
Nos. 87-1054, 87-1055.
United States Court of Appeals, Sixth Circuit.
March 3, 1988

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, MARKEY, Circuit Judge*.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the Tax Court be, and it hereby is, affirmed upon the opinion of the Tax Court.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Appeals for the Federal Circuit, sitting by designation